Citation Nr: 9915164	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-17 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
August 1984 rating decision which denied service connection 
for a herniated disc at C2-3 and C5-6.

2.  Whether there was clear and unmistakable error in the 
August 1984 rating decision which denied entitlement to a 
total rating based upon individual unemployability.

3.  Entitlement to an effective date prior to September 15, 
1994, for an award of a total rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1946 to 
September 1947, and from September 1947 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  By rating decision dated in August 1984 rating decision, 
service connection for herniated disc at C2-3, and C5-6 was 
denied; the appellant was notified of this decision, but did 
not perfect an appeal.

3.  In an October 1987 decision, the Board found no clear and 
unmistakable error in any of the preceding RO rating actions 
that denied service connection for herniated disc at C2-3, 
and C5-6 prior to that time.

4.  A total rating based upon individual unemployability due 
to service-connected disability was denied in the August 1984 
rating decision; this decision was consistent with and 
supported by the evidence of record and the applicable law; 
an appeal was not perfected.

5.  A September 15, 1994, communication from the appellant 
was accepted as a claim for a total rating based upon 
individual unemployability.  

6.  In a November 1996 rating decision, the RO granted a 
total rating for compensation purposes based upon individual 
unemployability, effective September 15, 1994, the date of 
receipt of the claim.

7.  It was not factually ascertainable that the appellant's 
service-connected disabilities rendered him unemployable 
prior to September 15, 1994. 


CONCLUSIONS OF LAW


1.  The appellant's claim of clear and unmistakable error 
relative to the August 1984 denial of service connection for 
a herniated disc at C2-3 and C5-6, is barred by the doctrine 
of res judicata, and is therefore precluded by law.  Olson v. 
Brown, 5 Vet. App. 430 (1993); Sabonis v. Brown, 6 Vet. 
App. 426 (1994); 38 C.F.R. § 3.105(a) (1998).

2.  The unappealed rating decision of August 1984, which 
denied entitlement to a total rating based upon individual 
unemployability, was not clearly and unmistakably erroneous.  
38 U.S.C. § 355 (Government Printing Office 1958);38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(a), 4.16 (1984, 1998).

3.  An effective date earlier than September 15, 1994, for 
entitlement to a total rating for compensation purposes based 
upon individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 5107, 5108, 
5110, 7104, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 
3.400, 20.1104 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a June 1946 rating, service connection was granted for 
residual of injury, deformity acquired of nose, rated as 10 
percent disabling under Diagnostic Code 3209, and malaria, 
rated as 10 percent disabling under Diagnostic Code 0943.  
The combined disability evaluation was 20 percent.  This 
rating evaluation was confirmed and continued in April 1947.  
The record discloses that the appellant subsequently 
reenlisted for an additional period of military service in 
July 1946.  

In July 1956, following his second period of service, the 
appellant sought compensation benefits for several 
disabilities, to include head and neck injuries, headache 
disorder, numbness of back, neck, right shoulder, arms, and 
fingers, and impairment of the cervical spine.  He underwent 
VA examination, in December 1956, at which time the appellant 
was evaluated with traumatic nasal deformity, and residuals, 
cervical spine with hypesthesia right arm.  In a December 
1956 rating decision, the RO granted service connection for 
residuals of an injury to the spine, and assigned a 10 
percent rating for this disability under Diagnostic Code 
5290.  In this context, it was noted reasonable doubt was 
resolved in favor of the appellant, in determining that it 
was reasonable to conclude that at that time of the 
appellant's fall from a roof during service, an injury to the 
spine could have occurred at that time although there was no 
record of such an injury documented during service.  Thus, 
service connection was in effect for residual cervical spine 
injury, residuals of an injury to the nose, hemorrhoidectomy 
scar, and malaria.  The combined rating evaluation for the 
service-connected disabilities was 20 percent.  In September 
1957, the appellant filed a substantive appeal in this 
matter.  It was his contention that the rating decision only 
addressed his residuals of a cervical injury to the spine.  
It was the appellant's contention that the assigned rating 
evaluation did not adequately represent the extent of 
disability associated with this condition.

During an October 1957 VA examination, the appellant was 
evaluated with mild residuals of injury to the neck and nose.  
The RO, in a November 1957 rating decision, continued the 
rating evaluation for the disability of the service-connected 
cervical vertebrae.

In February 1958, the Board remanded this matter for further 
development of the issue of an increased evaluation for 
residuals of a cervical spine injury.  In conjunction with 
this remand, the appellant was hospitalized in March 1958 for 
observation and evaluation.  The medical report indicated 
that the appellant was evaluated with psychophysiologic 
musculoskeletal reaction of the neck, manifested by muscle 
tightness with slight limitation of neck extension, caused by 
chronic tension state, moderate.  In August 1958, the Board 
denied an increased evaluation for the service-connected 
disability of the cervical spine.

On VA examination, conducted in May 1967, the appellant was 
evaluated with old cervical strain with no residuals at this 
time, and minimal radiculitis of the cervical area, secondary 
to old injury.  In his assessment, the examiner characterized 
his evaluation of the appellant's disability as complicated, 
because symptoms related to the service-connected disability 
were noted to be obscured by a second injury, that occurred 
some six months earlier during an automobile accident.  The 
examiner indicated that there was no evidence of an old 
trauma or injury, nor was there much organic evidence of a 
new injury to corroborate the reported medical history.  In 
this context, there was no evidence of ulnar nerve 
involvement.  Further, it was noted that neurological 
findings did not indicate any specific pattern.  The examiner 
opined that based upon the recorded history, the appellant 
likely had a cervical strain, but noted that it was difficult 
to determine whether residuals remained from the original 
injury in service as contended by the appellant.  It was 
further noted that neurological examination was essentially 
normal, except for mild tenderness over the cervical spine to 
palpation and questionable hypalgesia of the ulnar area of 
the right arm.  The examiner found no objective neurological 
findings associated with the neck, and noted that the 
appellant exhibited a fairly good range of motion.  Based 
upon these findings, the RO continued the assigned rating 
evaluation for the service-connected residuals of injury to 
the cervical spine, and denied service connection for ulnar 
nerve injury in June 1967. 

In a subsequent July 1967 rating decision, the RO found clear 
and unmistakable error in the June 1967 rating decision.  It 
was noted that this rating action failed to grant service 
connection for ulnar nerve injury, minimal radiculitis, 
cervical area secondary to old trauma.  This determination 
was predicated upon a review of VA medical examination 
reports, dated in December 1956 and May 1967, which 
specifically related the appellant's nerve injury to the 
service-connected cervical spine injury.  Thus, service 
connection was granted for minimal radiculitis, cervical, 
right (ulnar nerve), for which a 10 percent evaluation was 
assigned under Diagnostic Code 8516.  In the context of this 
rating decision, the RO recharacterized the service-connected 
residuals of injury to the cervical spine as old cervical 
strain, and continued the assigned 10 percent rating under 
Diagnostic Code 5299-5290.  The assigned rating evaluations 
for the remainder of the service-connected disabilities were 
continued.  The combined rating evaluation was 30 percent.

In February 1975, the appellant sought reevaluation of his 
service-connected disabilities.  In September 1975 
correspondence, the appellant indicated that his service-
connected disability of the cervical spine had increased in 
severity, and that the progressive nature of his disorder 
caused impairment at the C6-7 vertebrae, along with arthritic 
involvement.  He also contended that he was rendered 
unemployable as a result of his disability.  He submitted a 
formal application for compensation benefits for disability 
related to his service-connected conditions, in addition to 
injuries arising from an automobile accident.

On VA ear, nose, and throat examination in April 1976, the 
appellant was evaluated with deviation of the nasal septum, 
and mild nasal deformity secondary to a nasal injury which 
occurred in 1944.  On orthopedic examination, the appellant 
was evaluated with hemorrhoidectomy, with recurrent 
hemorrhoids, and post-traumatic and discogenic disease of the 
cervical spine, residuals of C6-7 diskectomy and fusion in 
1975.  On neurological examination, the appellant was 
evaluated with discogenic disease of the cervical spine, 
post-traumatic, status post disc excision and fusion of C6 
and C7 in 1975.  The examiner noted that findings on 
examination were consistent with the appellant's 
postoperative residuals of the cervical spine.  There was no 
evidence of motor involvement.  Decreased sensation of the 
right trigeminal nerve of undetermined etiology was also 
diagnosed.  X-ray studies showed previous fusion at C6-7, 
anteriorly, and mild degenerative changes at the C5-6 level. 

In a July 1976 rating decision, an increased evaluation of 30 
percent was assigned for residuals of the cervical spine 
injury.  It was noted that there was no evidence on 
examination which demonstrated a compensable degree of 
disability associated with the fracture of the nose.  Thus, 
the RO reduced the assigned 10 percent evaluation to zero 
percent.  The rating evaluations assigned for the remaining 
service-connected disabilities were continued.  The combined 
rating for the service-connected disabilities was 40 percent.

By rating evaluation, dated in December 1976, the RO granted 
a one month total temporary convalescent rating following a 
period of hospitalization in December 1975 for cervical 
diskectomy and fusion at C6-7.  It was noted that the 
appellant made excellent recovery postoperatively.  He was 
thereafter followed on an outpatient basis for these 
disabilities.

In December 1982, the appellant requested compensation 
benefits under 4.30 for convalescence following a November 
1982 hospitalization for herniated nucleus pulposus, C2-3 and 
C5-6, status post cervical fusion.  During this 
hospitalization, the appellant underwent a myelogram, 
computerized tomography (CT) scan, and electromyography of 
the upper extremities, which revealed herniated nucleus 
pulposus at C2-3 and C5-6.  The medical report referenced 
final diagnoses of herniated nucleus pulposus, C2-3 and C5-6, 
status post cervical fusion, hiatal hernia, diverticulosis 
coli, chronic obstructive pulmonary disease, and history of 
hyperglycemia.  By rating evaluation, dated in February 1983, 
a total temporary rating evaluation under 4.30 was denied.  
It was noted that myelogram showed herniated disc at C2-3 and 
C5-6. 

In March 1984, the appellant requested an increased 
evaluation for his service-connected disability and a total 
rating based upon individual unemployability.  He indicated 
that he was being retired from his employment as a county 
construction inspector.  It was the appellant's contention 
that his disabilities had increased in severity.  
Specifically, he indicated that cervical myelogram confirmed 
injury to two discs, identified as C2-3 and C5-6.  He related 
that these injuries impacted upon nerves that controlled his 
arms and hands.  The appellant further noted that he 
experienced a "mini stroke," as confirmed by CT scan, the 
residuals of which reportedly impacted upon the left side of 
his body.  The appellant indicated, however, that 
considerable improvement had been shown since that time.  By 
letter, dated in April 1984, the RO requested the appellant 
to forward information or evidence concerning his claimed 
disabilities.  

The appellant submitted a claim for a total rating based upon 
individual unemployability due to service-connected 
disability in May 1984.  In this correspondence, the 
appellant indicated that he was now retired.  He indicated 
that he retired from his position as construction inspector 
with a transportation agency due to his physical disability.  
He indicated that he concurrently held office as an elected 
public official since November 1969, as director of a county 
water district, and continued to function in this capacity.  
Also received in May 1984 was an undated medical statement.  
The neurologist indicated that on recent examination in May 
1984, the appellant was found to exhibit no clinical change, 
either by showing of additional impairment or improvement, in 
his bilateral arm pain.  It was noted that symptoms of 
weakness remained in the left deltoid, and that there was 
decreased sensation in the left hand.  The appellant was 
evaluated to be in stable condition.  It was noted that his 
treatment plan involved continued conservative care.  

Evidence submitted in conjunction with this claim included 
clinical records, dated from November 1982 to October 1993.  
A medical report indicated that the appellant was 
hospitalized in January 1983 following sudden awareness of 
left-sided numbness and paresthesias.  It was noted that this 
hospitalization was principally for the purpose of 
evaluation.  The appellant continued to do well throughout 
this hospital course, with some improvement noted in his 
reported numbness.  An electrocardiogram revealed no 
significant change, and it was opined that the appellant 
experienced a lacunar infarction with a resulting pure 
sensory stroke.  The final diagnosis was pure sensory stroke, 
borderline hypertension, status post cervical trauma with 
cervical spine fusion, and history of multiple radiculopathy 
and myelopathy, secondary to diagnosis relating to cervical 
spine, with some improvement documented on serial 
examinations.  The appellant was discharged home on no 
medications.  These records consist of a medical report 
submitted in conjunction with the appellant's application for 
state disability benefits.  This report indicated that the 
appellant's present medical condition involved subjective 
symptoms of constant pain in the neck and arms, pain in the 
lower back (L1-S1 injuries), impaired functioning of the 
right leg, and difficulty in picking up and holding small 
objects.  It was noted that objective medical evidence showed 
that the appellant's condition had "plateaued to a level 
that limits his daily function."  

By letter, dated in July 1984, the RO requested additional 
evidence concerning his service-connected disability and the 
disabling symptoms of such disability upon his employability.

In August 1984, the appellant filed a formal application, VA 
Form 21-8940, for increased compensation based upon 
unemployability.  In this report, the appellant indicated 
that his full time employment had ended in May 1984.  He 
reported that he lost 1000 hours from work due to his 
service-connected disabilities.  The appellant indicated that 
he continued to work in his elected office as director of the 
county's water district office.  He reported that he worked 
40 hours per week in this position.  He noted that this 
office was a full time position.  The board on which he 
served, however, was reported to meet only periodically for 
announced meetings.  These meetings regularly occurred twice 
monthly.  The appellant indicated that his physical 
disability did not prevent him from serving in this capacity.  
With regard to his educational training, the appellant 
reported that he completed in excess of fours years post 
graduate studies, and had received extensive training in 
engineering and related areas while serving in the military.

In an August 1984 Report of Accidental Injury, VA Form 21-
4176, the appellant reported that he sustained injuries 
resulting from an assault in June 1982.  The appellant 
reported that treatment was not received in connection with 
these injuries, but noted that he had been seen on several 
subsequent occasions for medical examination.  A notarized 
statement regarding the facts of this incident was also 
provided.  In this context, the appellant reported that his 
assailant struck him on the right side of his head, grabbed 
him around his head and neck with a twisting motion, and held 
him in a head lock.

The RO in an August 1984 rating decision, the RO denied an 
increased evaluation for the service-connected disability of 
the cervical spine.  In that regard, it was noted that the 
appellant was in receipt of the maximum amount allowable 
under Diagnostic Code 5290 for his disability of the cervical 
spine.  It was also noted that a 10 percent rating had been 
assigned for neuropathy of the upper extremities resulting 
from the cervical condition.  It was the RO's finding that 
the appellant's service-connected disabilities had been 
static for a number of years.  With respect to the herniated 
discs at C2-3 and C5-6, it was the RO's determination that 
this disorder did not warrant service connection.  This 
disability was found to be a result of the assault, and was 
not shown to be part of the natural progression of the 
appellant's service-connected disability of the cervical 
spine.  In particular, this subsequent injury was not at the 
service-connected C6-7 level.  With respect to the 
appellant's claim for a total rating based upon individual 
unemployability, it was noted that the schedular requirements 
were not met in this instance.  Further, it was noted that 
the appellant's retirement was due to non-service connected 
disabilities.  It was determined that the present level of 
impairment of the cervical spine resulted from intercurrent 
injuries incurred in June 1982, and was unrelated to the 
service-connected disability.  The RO noted that even if the 
appellant's injuries were considered to be service connected, 
the extent of the appellant's disability was not so severe as 
to prevent the appellant from some form of gainful 
employment, particularly in light of his educational 
background and work experiences.  

Thereafter, in June 1985, the appellant sought an increased 
evaluation for his service-connected disability involving the 
cervical spine C-2 through C-5, and C6-7.  He indicated that 
not only had his symptomatology increased in severity, but 
that he had sustained additional injury resulting from an 
assault, which further aggravated his cervical condition.  He 
reported that medical personnel had evaluated him with 
degenerative arthritis of the cervical spine, in addition to 
weakness of the upper extremities, and "lack of feeling."  
The appellant reported problems with his left leg as well.  

Evidence reviewed in conjunction with this claim included 
medical records, dated from November 1982 to January 1986.  A 
January 1983 clinical report noted subjective complaints of 
episodic neck pain with bilateral radiation at C7-T1.  The 
appellant was evaluated with mild cervical radiculopathy, and 
mild myelopathy.  The examiner noted that the appellant's 
condition had shown improvement since the previous November 
evaluation.  During an April 1983 evaluation, the appellant 
was evaluated with cervical radiculopathy, and possible mild 
right lower extremity radiculopathy.  These records show that 
the appellant reported a medical history significant for 
multiple spinal injuries, for which he utilized a sterno-
occipital mandibular immobilizer (SOMI brace).  When seen in 
June 1983, the appellant was evaluated in stable condition of 
the C2-3 and C5-6 discs, with no reported increase in pain.  
Examination showed no significant deficit, with good strength 
and normal reflexes.  

A July 1985 medical examination revealed status postoperative 
anterior cervical diskectomy and fusion C6-7 with excellent 
healing, degenerative cervical disc disease at C5-6 with 
slight disc protrusion, and disruption of the C2-3 disc.  The 
examiner opined that consideration would be given to fusion 
of the C2-3 level due to the appellant's continued complaints 
of symptoms.  On follow-up examination in July 1985, the 
appellant was evaluated with significant herniated disc at 
the C2-3 level.  The examiner noted that the appellant also 
had a herniated disc at the C5-6 level.  At that time, the 
appellant was noted to complain of symptoms of posterior neck 
pain, and difficulty with his arms.  The examiner advised 
that an anterior cervical diskectomy at the C2-3 level was 
necessary, and further noted that a cervical diskectomy at 
the C5-6 level could be performed as well.  When seen in 
August 1985, the appellant reported continued neck pain, and 
arm symptoms.  He was issued a prescription for a SOMI brace 
at that time. In August 1985, the appellant was seen for 
complaints of bilateral arm pain, numbness, and weakness 
reported primarily at the C7-C8-T1 distribution.  He was 
evaluated with bilateral carpal tunnel syndrome, greater on 
the right side than the left side.  The examiner noted that 
there was no evidence of radiculopathy shown on examination, 
as compared to previous examination in 1982.  An October 1985 
clinical report indicated that the appellant was doing better 
with use of the SOMI brace.  

In November 1985, the appellant sought an increased 
evaluation for his service-connected disability of the 
cervical spine and radiculopathy, which he maintained 
rendered him unable to work.  He provided photographs 
depicting his use of a SOMI brace for stabilization, in 
addition to hand braces.  The appellant indicated that use of 
these orthotic devices restricted his mobility of his neck 
and hands.

On orthopedic evaluation during VA examination in January 
1986, the appellant was evaluated with status post diskectomy 
and fusion of the C6-7 level in 1975, through anterior 
approach, and current degenerative disc disease of the C5-6 
level.  Physical examination showed a 25 percent decrease in 
range of motion of the cervical spine on rotation, flexion, 
and extension.  On neurological examination, the appellant 
was evaluated with continued paresthesia and minimal sensory 
loss after repeated cervical injuries with fractures and disc 
herniation.  X-ray studies of the cervical spine revealed 
loss of cervical lordotic curve, early to moderate 
hypertrophic spurring at C5 and C6 level, and narrowing of 
the intervening disc space at this level.  It was noted that 
the C6 and C7 were fused, and that the C5 and C6 neural 
foramina had narrowed bilaterally.  

In a March 1986 rating decision, the RO continued the 
assigned rating evaluations for the service-connected 
disabilities.  The RO confirmed and continued its previous 
rating determinations in April 1986. This decision was 
predicated upon a review of clinical records, dated from 
November 1982 to January 1986.  A review of these records 
showed several treatment reports that were duplicative of 
records previously associated with the claims folder.  

In April 1986 correspondence, the appellant indicated that 
clinical findings in 1975 confirmed the presence of severe 
cervical disc disease, and fractures in the cervical 
vertebrae at C3, C4, and C5.  It was his contention that 
these injuries were part of the initial injury in service, 
but were discovered at the time of the 1975 examination.  It 
was the appellant's contention that his more recent injuries 
to the cervical spine aggravated the existing service 
incurred disorder and, thus, should be considered as part of 
the service-connected disability.  An April 1986 rating 
decision confirmed and continued the previous rating 
determination in this matter.  In this regard, the RO noted 
that medical evidence submitted in support of this claim was 
duplicative of evidence previously reviewed.

In a May 1986 statement, the appellant reiterated his 
contention that cervical impairment diagnosed in 1975 
represented previously undetected fractures, and that more 
recent injury to the cervical spine aggravated his pre-
existing condition.  

In May 1986, the RO continued the rating evaluation for the 
disability of the cervical spine, following the submission of 
duplicate medical records. 

The appellant provided testimonial evidence concerning the 
nature and severity of his service-connected disabilities 
during a July 1986 hearing before the RO.  He maintained that 
the injury to his cervical spine during service was not 
thoroughly evaluated.  He stated that the cursory examination 
did not reveal additional areas of the cervical spine which 
were injured.  The appellant related his current impairment 
of the upper extremities to the undiagnosed impairment of the 
cervical spine.  The appellant also offered testimony 
concerning symptoms associated with his nasal fracture.  He 
stated that he experienced difficulty breathing.  A hearing 
notation indicated that the appellant was observed to exhibit 
lateral movement of the neck during the hearing.  It was 
noted that although he did not make sweeping motions with his 
neck, that he was able to laterally focus from one person to 
another during the course of the hearing.  In this respect, 
it was noted that the brace did not completely immobilize the 
appellant's neck.  

An August 1986 VA medical examination report indicated that 
the appellant was evaluated with multiple cervical injuries, 
with spinal fusion and mild herniation, and arthritis.  On 
examination, cervical spine rotation was limited to 20 
degrees, with 10 degrees lateral flexion.  Neurological 
evaluation showed non-anatomical findings, which the examiner 
noted to be suggestive of a conversion hysterical overlay, 
with purely subjective sensory changes.  X-ray studies of the 
cervical spine, conducted in August 1986, revealed mild 
degenerative arthritic changes of the cervical spine, fusion 
of C5 and C6 vertebral bodies, posterior osteophyte impinging 
into neural foramina at C5-6 on both sides, and C3-4 on the 
right side.

The RO, in a January 1987 rating decision, continued the 
assigned rating for the service-connected cervical 
disability.  It was noted that VA examination showed marked 
cervical limitation of motion on physical examination, with 
no findings of muscle atrophy, weakness, abnormal reflexes, 
or anesthesia on neurological evaluation.  It was further 
noted that the non-anatomincal distributions shown on 
examination were suggestive of conversion hysterical overlay 
and were purely subjective in nature. The RO determined that 
a higher rating evaluation was not warranted for the service-
connected residuals of a nasal fracture, since only slight 
impairment due to a deviated septum was shown on VA 
examination.

A February 1987 medical statement indicated that the 
appellant had been advised, during evaluation in August 1986, 
to wear the SOMI brace for a period of two to three years for 
effective treatment of his neck pain.  In this context, it 
was recommended that the appellant wear the brace for as many 
hours as possible each day.  The appellant was further 
advised that his symptoms would likely be relieved by an 
anterior cervical diskectomy and fusion at C5-6.

A March 1987 medical statement indicated that the appellant 
was being followed in the neurology clinic for cervical 
spinal trauma with a history of cervical laminectomy, and 
spinal fusion with resultant chronic pain syndrome, and for 
bilateral carpal tunnel syndrome.  The examiner noted that 
the appellant's "cervical spine trauma and resultant 
complications are clinically relatively quiescent, and did 
not qualify him for total disability at present." 

In an October 1987 decision, the Board determined that 
increased evaluations were not warranted for the service-
connected disabilities.  It was further the Board's finding 
that the unappealed August 1984 rating decision was final.  
In that regard, it was the Board's determination that the 
RO's decision in August 1984, which denied service connection 
for a herniated nucleus pulposus at C2-3 and C5-6 was based 
upon the evidence then of record, which showed that this 
disorder was the result of injuries the appellant sustained 
in June 1982.  It was noted that this rating determination 
was consistent with the evidence of record, and with 
governing law and regulations.  Thus, the Board concluded 
that clear and unmistakable error had not been shown with 
respect to the RO's denial of service connection for 
herniated nucleus pulposus at C2-3, and C5-6. 

In February 1989, the appellant alleged clear and 
unmistakable error in the RO's rating decision.  
Specifically, the appellant indicated disagreement with the 
evaluation of evidence presented in connection with the 
denial of an increased compensation for his service-connected 
spinal condition, in addition to the decision that injuries 
related to the June 1982 incident were unrelated to the 
service-connected disorder. 

The appellant raised the issue of entitlement to a total 
rating based upon individual unemployability in 
correspondence, dated in September 1989.

The appellant testified before the RO in June 1991 in 
conjunction with another issue.  At the time of this hearing, 
however, the appellant submitted the transcript of a June 
1991 deposition into evidence.  Testimony offered by the 
appellant's neurologist indicated that he first evaluated the 
appellant in 1975.  At that time, the appellant presented 
with complaints of pain in his neck and arms.  A cervical 
myelogram conducted at that time reportedly showed an 
extradural defect at C6-7, for which an anterior cervical 
diskectomy and fusion were performed.  The examiner noted 
that the other disc levels "looked relatively good" at that 
time, although he noted that diagnostic test measures then 
available did not reveal the extent of detail that current 
diagnostic tests are now capable of showing.  The physician 
next described subsequent incidents during which the 
appellant received injuries, which resulted in increased neck 
and arm pain.  He related that the appellant's continued 
complaints of radicular pain were suggestive of ongoing 
problems.  It was the physician's assessment that the 
totality of these previous cervical difficulties led to the 
1975 surgical treatment.  He further opined that the 
appellant would require additional surgical treatment due to 
resultant abnormalities of the cervical spine at the C5-6 
level.

In April 1992, the Board granted service connection for sleep 
apnea secondary to service-connected residuals of a nasal 
fracture.  The appellant's claim for a compensable evaluation 
for his service-connected residuals of a nasal fracture was 
remanded to the RO for further adjudication.  A June 1992 
rating decision implemented the Board's decision.  In this 
rating action, the RO granted a 10 percent rating evaluation 
for sleep apnea under Diagnostic Code 6599-8911.  An 
increased evaluation from zero percent to 10 percent was 
granted under Diagnostic Code 6502 for residuals of nasal 
fracture.  The combined rating evaluation for the service-
connected disabilities was 50 percent.

The appellant filed a notice of disagreement with the rating 
evaluation assigned for his sleep apnea in July 1992.  In 
that correspondence, the appellant also raised the issue of 
individual unemployability at that time.  

On VA examination in February 1993, the appellant was 
evaluated with status post nasal fracture, and mixed sleep 
apnea.  The examiner indicated that the appellant's injury of 
the cervical spine and nasal fracture were the result of the 
trauma and were the direct and proximate cause of the 
appellant's mixed sleep apnea with features of obstructive 
apnea.  The RO confirmed the assigned rating evaluation for 
the service-connected sleep apnea.  It was noted that the 
evidence demonstrated only slight obstruction of the nasal 
passage due to the nasal fracture.  It was further noted that 
there was no evidence of an increase in the severity of the 
appellant's sleep apnea due to his nasal passage obstruction.  
However, it was noted that the appellant's symptoms were 
relieved with use of the continuous positive airway pressure 
(CPAP).  The RO confirmed and continued its rating evaluation 
in a November 1993 rating decision.

The record reflects that an informal claim for entitlement to 
increased compensation based upon individual unemployability 
was filed by the service representative on behalf of the 
appellant on September 15, 1994.  The appellant filed a 
formal application for increased compensation benefits based 
individual unemployability, VA Form 21-8940, later that month 
on September 21, 1994.  In his application, the appellant 
reported that he became too disabled to work in May 1984, 
when he was medically retired from his position as a county 
construction inspector.  He noted, however, that he continued 
to perform his duties as an elected official.  In this 
regard, he indicated that as director of the county water 
district, he worked on call, and that his salary, by law, 
included a monthly stipend.  He reported that he had 
completed college, in addition to completion of post-graduate 
studies and training.  The appellant indicated that he was 
rendered unemployable due to his service-connected spinal 
cord injuries.

In September 1994, the RO requested the appellant to provide 
additional information in this matter.  

Clinical records, dated from March 1993 to April 1994, show 
that the appellant was seen on occasion for complaints 
relative to his cervical impairment, and sleep apnea.  

Private medical records, dated from July 1993 to September 
1994, were reviewed.  These treatment reports reflect that 
the appellant was seen in July 1993 and August 1994 for 
evaluation of his sleep apnea condition.  The remainder of 
these reports document treatment for unrelated conditions.

On VA general medical examination, conducted in October 1994, 
the appellant was evaluated with post-operative degenerative 
disc disease, degenerative joint disease of the cervical 
spine; history of sleep apnea, on CPAP; history of malaria; 
nasal fracture, status post reconstruction; status post 
hemorrhoidectomy; and history of ulnar neuropathy.  X-ray 
studies showed diffuse degenerative joint 
disease/degenerative disc disease C2 through C5-6 with 
posterior osteophytes at C5-6.  Fusion was observed at C6-7.  
In September 1995, the RO confirmed the rating evaluation for 
sleep apnea, and confirmed the effective date for the award 
of service connection for this disorder.  Increased rating 
evaluations for the service-connected disabilities were also 
denied.  The RO also determined that clear and unmistakable 
error was not committed in the rating action of July 1976, 
which assigned a noncompensable rating evaluation for 
residuals of a nasal fracture. 
 In a September 1995 rating action, the RO denied the 
appellant's claim for individual unemployability.  In this 
regard, the RO determined that the evidence demonstrated that 
the appellant was disabled principally due to residuals of 
injury to his neck which resulted from an assault, and was 
unrelated to his service-connected disability of the cervical 
spine.  It was noted that an earlier claim for individual 
unemployability was denied in 1984, based upon a finding that 
the appellant was not shown to be unemployable due to his 
service-connected disabilities.  It was further noted that 
the criteria for a total rating were not met, nor did the 
evidence show that the appellant was unemployable due to his 
service-connected disabilities.  In addition, it was 
determined that the requirements for consideration of an 
extraschedular rating were not met.

The RO again confirmed the rating evaluations for the 
service-connected disabilities in a November 1995 rating 
decision.  These assigned ratings were later confirmed and 
continued in another rating action later in November 1995, 
following the submission of additional evidence.

In November 1995, the RO confirmed and continued rating 
evaluations assigned for the service-connected cervical spine 
injury, and sleep apnea.  A January 1994 clinical report 
indicated that the appellant was evaluated in connection with 
his spinal cord injury and his sleep apnea condition.  It was 
noted that the rating evaluation for the appellant's cervical 
spine disability of 30 percent was protected.

The appellant testified before the Board during a September 
1996 hearing, at which time he offered testimonial evidence 
concerning his claim for an increased evaluation for sleep 
apnea.  In an October 1996 decision, the Board granted an 
increased evaluation from 10 percent to 50 percent for the 
service-connected sleep apnea under Diagnostic Code 6847, 
based upon a finding that the service-connected disability 
required use of a breathing assistance device in order to 
maintain breathing.  In the context of this decision, it was 
noted that the appellant asserted that he was totally 
disabled due to his service-connected sleep apnea condition.  
It was noted that while an increased evaluation was granted 
at that time, a total evaluation for this disability was not 
warranted.

In November 1996, the RO implemented the Board's decision.  
An increased evaluation of 50 percent was assigned for the 
appellant's sleep apnea.  In conjunction with this rating 
action, the RO also granted individual unemployability.  In 
this regard, it was noted that the effect of the increase in 
the rating evaluation assigned for sleep apnea was to 
increase the combined rating evaluation to 70 percent, with 
at least one disorder rated at 40 percent, thereby meeting 
the schedular requirements for a total rating based upon 
individual unemployability.  It was noted that while the 
appellant was employed in his capacity as a public official, 
that such employment was considered to be marginal.  In this 
context, it was noted that work in this capacity involved no 
physical labor.  The effective date of this award was 
September 15, 1994, the date of receipt of the informal 
claim.

In January 1997, the appellant filed a notice of disagreement 
with this determination.  It was the appellant's contention 
that the effective date for the award of individual 
unemployability should be June 22, 1989, the date on which he 
initiated treatment with the CPAP machine.  

In an April 1997 decision, the RO denied the appellant's 
claim for an earlier effective date.  In this context, it was 
noted that an informal claim for individual unemployability 
was received on September 15, 1994, and was followed by the 
appellant's formal application for such benefits.  The RO 
found that no communication had been received within a one 
year period prior to this date which might be construed as a 
request for individual unemployability.  It was further noted 
that the September 1995 rating decision became final in 
September 1996, in the absence of a timely appeal.  The 
appellant was granted an effective date based upon the date 
of receipt of the claim.

In a May 1997 statement, the appellant indicated his belief 
that he was rendered unemployable due to his spinal cord 
injuries, which were mistakenly attributed to the June 1982 
assault.  The appellant indicated that he had previously 
suffered cervical spinal injuries in connection with 
accidents in service which, he contends, were not thoroughly 
evaluated for diagnostic purposes until 1985.  He maintains 
that these injuries were not independent of the pre-existing 
service related cervical disorder, but rather aggravated an 
existing cervical condition.  The appellant contends that the 
effective date of the award of unemployability is May 1984, 
when he was medically retired or, alternatively, June 1989, 
when his central sleep apnea required use of the CPAP.  The 
appellant further contends that had his sleep apnea been 
appropriately rated at that time, entitlement to a total 
rating evaluation would have been established based upon 
analogous rating criteria.  

In July 1997, the RO found that clear and unmistakable error 
was not shown in the August 1994 rating action which denied 
service connection for herniated discs at C2-3 and C5-6, and 
individual unemployability.  

In statements, dated in April 1997 and July 1997, the 
appellant generally reiterated his contentions concerning his 
entitlement to the benefits sought on appeal.  

Additional medical records, dated from February 1990 to 
September 1995, were received in September 1997.  The 
appellant thereafter submitted copies of service, military 
and VA medical records in October 1997. 



In November 1997, a notice of disagreement with respect to 
the assigned effective date of the award of total rating was 
filed.  

In a June 1998 statement, the appellant indicated that the 
August 1984 rating action by the RO appeared to "imply that 
[his] application was based on life-threatening injuries [he] 
suffered" in connection with the June 1982 assault.  The 
appellant noted instead, that the request for increased 
compensation was based upon his inability to breathe 
properly, and because he felt physically tired.  He contends 
that these symptoms were persistent prior to the 1982 attack.  
He contends that the RO mistakenly attributed his reported 
symptomatology to injuries sustained as a result of the 
attack.  In addition, the appellant indicated that current 
diagnostic studies have shown central sleep apnea.  He 
contends that available testing measures previously available 
were unable to detect such pathology.  For this reason, he 
contends, there was no mention of sleep apnea in conjunction 
with examinations and treatment he received in 1975.  In this 
regard, the appellant contends that there is more than 
adequate new evidence to demonstrate that sleep apnea was 
present since the 1944 accident.  Finally, the appellant 
indicated that because of these persistent symptoms, he 
applied for individual unemployability proximate to recovery 
from surgery in 1975.

In June 1998, the RO determined that clear and unmistakable 
error had not been committed in the August 1984 decision that 
denied service connection for herniated discs at C2-3 and C5-
6, and in the denial of a total rating based upon individual 
unemployability.  The RO found that the August 1984 
adjudication was properly based upon the available evidence 
of record at that time.  It was further noted that error had 
not been shown in not establishing service connection for 
sleep apnea.  In this regard, it was noted that a claim for 
sleep apnea had not been raised by the appellant, nor did the 
evidence of record show a diagnosis of sleep apnea at that 
time.

The appellant perfected his appeal of the assigned effective 
date for his award of a total rating based upon individual 
unemployability.  In his substantive appeal, the appellant 
indicated that injuries arising from the June 1982 assault 
were not a component of his claim for increased disability 
compensation.  Instead, the appellant contended that at the 
time of his attack, he was still under treatment, but 
recovering from surgery related to his service-connected 
cervical disorder.  He maintained that the injuries arising 
from the assault aggravated his existing service-connected 
condition.  With respect to his service-connected nasal 
fracture, the appellant indicated that this condition was 
never fully treated, in that additional surgical treatment, 
although noted in the record as necessary, was not performed.  
He related that this treatment was needed to correct his 
deviated septum which obstructed his breathing.  He related 
that he developed sleep apnea which is related to his spinal 
cord injuries.  In this respect, the appellant contends that 
current medical evidence shows that the appellant's history 
of respiratory difficulties, and when considered in light of 
his cervical impairment, demonstrate a history of sleep apnea 
dating back to the time of the 1944 injury in service.  

In a September 1998 statement, the appellant noted that in 
the context of his appeal, consideration should be given to 
damage he suffered to the cervical spine, and that he 
underwent surgical repair in 1975 fusion of two vertebrae.  
He recounted that hairline fractures were also noted at C5, 
C6, and C7.  It was the appellant's belief that medical 
findings related to his cervical disorder would substantiate 
his claim for an earlier effective date for an award of 
unemployability based upon his physical disability. 

During a January 1999 hearing before the Board, the appellant 
offered testimonial evidence in support of his claims.  With 
respect to his cervical impairment, the appellant indicated 
that injuries resulting in ruptured C2-3, and C5-6 discs due 
to a June 1982 assault, and represented a severe aggravation 
of the service-connected disability.  In that regard, he 
noted that the extent of the in service injury was not 
apparent until more sophisticated means of diagnostic 
evaluation were performed in 1975.  Cervical myelogram, 
conducted in 1975, revealed several herniated discs, hairline 
fractures and other problems associated with the vertebra 
discs.  In particular, the appellant indicated that 
herniation of the cervical discs remained undiscovered until 
post service diagnostic evaluation.  It was noted that prior 
to these diagnostic studies, the appellant had been treated 
with various orthotic devices and clinical therapy without 
relief, because the nature of his cervical impairment had not 
been adequately diagnosed.  The appellant described the 
circumstances surrounding the June 1982 assault, and stated 
that he "almost immediately" sought medical treatment for 
his injuries following this incident.  

Testimony was also provided with respect to the appellant's 
occupation and educational training.  It was noted that the 
appellant was retired from his position as a topographic 
engineer with the county in May 1984.  He related that his 
duties in connection with this position included geographic 
studies for purposes of construction and identification of 
water resources.  He indicated that he also served as a 
construction inspector, whose duties included checking soil 
conditions, run offs and related events associated with water 
resources, quarrying of road building materials, and 
reviewing locations for buildings and roads.  He indicated 
that his employment responsibilities consisted of field work, 
and required him to spend a majority of his time outside.  He 
noted that he was retired from this position by the county 
due to his physical disabilities.  The appellant stated that 
he concurrently held a position as an elected public 
official.  He served in this capacity for 26 years, until 
1995.  He maintained this position after his retirement in 
1984, because the position was sedentary in nature.  With 
respect to this position, it was the appellant's duty to set 
policy and ensure local publication in compliance with state 
law.  His responsibilities included reviewing engineering 
plans, and specifications and water demands, and to determine 
whether proper mechanisms were in place to supply for that 
demand.  He explained that he was able to retain this 
position because it was not physically demanding work.  When 
queried concerning his transferable skills, the appellant 
noted that he held a life-teaching credential, but indicated 
that such opportunities would be based upon demand and 
interest.  He further noted, however, that he would be not be 
likely to find opportunities on the lecture circuit, because 
he was no long able to perform the field work necessary to 
this activity.  Finally, the appellant indicated that he was 
no longer able to perform duties associated with his position 
as a construction inspector, because he was not capable of 
breathing properly.  In this context, the appellant noted 
that recently submitted evidence establishes that he must be 
maintained on a continuous positive airway pressure (CPAP) 
respiratory device for the remainder of his life.  It was the 
appellant's contention that the effective date for an award 
of a total rating based upon unemployability due to service-
connected disability is properly the date of his retirement 
from his county employment in May 1984 due to physical 
disability.  In that regard, the appellant asserted that 
medical evidence proximate to this period demonstrates that 
he was physically incapable of working.  Further, he noted 
that there is currently no market of employment opportunities 
for persons possessing similar technical science skills, but 
whom suffer from functional limitations as manifested by the 
appellant.

Analysis

I.  Clear and Unmistakable Error

The Court has propounded the following three-part test to 
determine whether clear and unmistakable error (CUE) is 
present in a prior determination: (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (1998).  
Previous determinations which are final are binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

A.  Service connection for herniated discs at C2-3, and C5-6

With respect to this claim, a review of the record reflects 
that the appellant was initially granted service connection 
in December 1956 for residuals of injury to the cervical 
spine.  The evaluation of the assigned rating evaluation for 
this disability was the subject of further adjudication by 
the RO in June 1967, when the RO determined that an increased 
evaluation was not warranted for the service-connected 
disability.  However, in a July 1967 rating decision, the RO 
found that clear and unmistakable error had been committed in 
the June 1967 decision, insofar as consideration had not been 
given to a clinically related nerve injury of the cervical 
spine.  The RO recharacterized the service-connected 
disability as an old cervical strain, and granted service 
connection for minimal radiculitis, right, ulnar nerve.  In 
September 1975, the appellant reported that his service-
connected disability of the spine had increased in severity.  
In this regard, the appellant reported that the progressive 
nature of his cervical spine disorder now involved impairment 
of the C6-7 vertebrae with arthritic involvement.  An 
increased evaluation of 30 percent was awarded by rating 
action in July 1976.   

The appellant initially sought compensation benefits under 
38 C.F.R. § 4.30 for convalescent purposes in December 1982, 
based upon a hospitalization in November 1982 for herniated 
nucleus pulposes at C2-3, and C5-6.  The RO denied this claim 
in February 1983.  In March 1984, the appellant again sought 
compensation benefits based upon herniated discs at the C2-3 
and C5-6 levels.  By rating action, in August 1984, the RO 
concluded that injuries to the C2-3, and C5-6 disc levels, 
were the result of a 1982 assault upon the appellant.  It was 
the RO's determination, following a review of the clinical 
evidence of record, that the subject impairment was not part 
of the natural progression of the service-connected 
disability.  Rather, it was determined that the injuries to 
the C2-3, and C5-6 vertebrae directly resulted from an 
unrelated intercurrent injury, that was not clinically shown 
to be etiologically linked to the service-connected 
disability.  The record discloses that the appellant 
thereafter sought increased compensation benefits based upon 
his herniated disc disorder. The appellant was notified of 
this adverse determination, but did not perfect an appeal of 
this matter.  The RO thereafter confirmed its previous rating 
decision relative to this issue in April 1986.  The appellant 
perfected an appeal relative to this rating decision.  In the 
context of this appeal, it was the appellant's contention 
that clinical evidence confirmed the presence of severe 
cervical disc disease as early as 1975.  He maintained that 
his impairment of the C2-3 and C5-6 cervical vertebrae was 
related to the injury he sustained to the cervical spine in 
service.  

In October 1987, the Board affirmed the denial of service 
connection for the herniated disc condition.  Additionally, 
the Board addressed whether clear and unmistakable error had 
been committed in the unappealed August 1984 rating decision.  
It was the Board's finding based upon a review of the 
evidence of record, that no factual basis had been presented 
to warrant service connection for herniated disc at C2-3 and 
C5-6.  In this respect, it was determined that the RO's 
finding was consistent with evidence then of record, and did 
not involve an erroneous interpretation or application of law 
or regulations.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that once there is a final decision on the 
issue of clear and unmistakable error, that particular claim 
of CUE may not be raised again; it is res judicata.  Winslow 
v. Brown, 8 Vet. App. 469, 472 (1996); Schmidt v. Brown, 5 
Vet. App. 27, 29 (1993); Russell v. Principi, 3 Vet. App. 
310, 315 (1992).  Although the appellant in this case has 
raised the issue of CUE regarding the failure of the August 
1984 rating decision to properly interpret the facts 
concerning a nexus between the service-connected disability 
at the C6-7 disc level and disc herniation at levels C2-3, 
and C5-6, the Board finds that this issue was previously 
denied by the October 1987 Board decision.  The Court has 
stated that "[a] claim for CUE cannot be endlessly 
reviewed."  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  
Therefore, the appellant's present contentions as to clear 
and unmistakable error having been committed in the August 
1984 rating decision is subject to the doctrine of res 
judicata.

In the alternative, the Board would also note that, despite 
the appellant's contentions to the contrary, any asserted 
failure on the part of the rating agency to properly evaluate 
or interpret the evidence may not form the basis for a valid 
claim of CUE.  Damrel, 6 Vet. App. at 245-46.  In this 
respect, the Board would submit that the appellant has raised 
a generic allegation of error concerning the August 1984 
rating decision, but not necessarily the discrete issue of 
CUE.  The appellant has alleged that the 1984 decision was 
the product of error because the rating agency failed to 
consider all of the evidence of record on file at that time, 
namely medical facts concerning a nexus between his service 
connected disability at the C6-7 disc level and his non-
service connected disc herniation at levels C2-3, and C5-6.  
In an attempt to support that argument, the facts are argued 
to be inconsistent with the 1984 denial of service connection 
for a herniated disc at C2-3 and C5-6.  That line of argument 
represents a clear-cut example of disagreement as to how the 
facts were weighed and evaluated, and as such, cannot 
constitute to a claim of CUE within the purview of judicial 
construction.  Eddy v. Brown, 9 Vet. App. 52, 58 (1996); 
Luallen, supra.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Accordingly, the appeal is 
denied. 

B.  Total rating based upon individual unemployability

The appellant initially submitted a claim for a total rating 
based upon unemployability in March 1984.  He thereafter 
filed a formal application for increased compensation based 
upon unemployability due to service-connected disability.  As 
indicated, this claim was denied, the appellant was advised 
of this adverse determination, but did not perfect an appeal.  
7105(a) (West 1991).

The appellant alleges that the RO committed clear and 
unmistakable error in its August 1984 rating action.  As 
previously noted, the Court has provided the following 
guidance with regard to a claim of CUE.

In order for there to be a valid claim of 
clear and umistakable error, there must have 
been an error in the prior adjudication of 
the claim.  Either the correct facts, as they 
were known at the time, were not before the 
adjudicator or the statutory or regulatory 
provisions extant at the time were 
incorrectly applied.  The claimant, in short, 
must assert more than a disagreement as to 
how the facts were weighed or evaluated."

Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  The Court in Russell further stated:

"Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The words 
'clear and unmistakable error' are self 
defining.  They are errors that are 
undebatable, so that it can be said that 
reasonable minds could only conclude that the 
original decision was fatally flawed at the 
time it was made.  A determination that there 
was a 'clear and unmistakable error' must be 
based on the record and the law that existed 
at the time of the prior AOJ [agency of 
original jurisdiction] or BVA decision."

Russell, 3 Vet. App. at 313-14 (1992) (en banc) (emphasis 
added).  Therefore, evidence that was not of record at the 
time of the August 1984 rating decision cannot be the basis 
of a finding that the RO committed CUE in that decision.

The Court in Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
wrote, 

It must always be remembered that CUE is a 
very specific and rare kind of "error."  It 
is the kind of error, of fact or law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error ... [S]imply to claim CUE on 
the basis that previous adjudications had 
improperly weighed and evaluated the evidence 
can never rise to the stringent definition of 
CUE.

The appellant's claim of clear and unmistakable error in the 
August 1984 decision is predicated upon the premise that the 
evidence adequately demonstrated that the appellant was 
rendered unemployable based upon his service-connected 
disability. 

A total disability rating may be granted even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided a minimal rating of 60 
percent has been assigned if there is only one service-
connected disability, or a combined rating of 70 percent has 
been assigned if there are several service-connected 
disabilities with at least one of the several disabilities 
having a minimum rating of 40 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (1984, 1998). 

The record reflects that at the time of the August 1984 
rating decision, service connection was in effect for 
residuals of cervical spine disability, rated as 30 percent 
disabling; residuals of neuropathy, rated as 10 percent 
disabling; residuals of a nose fracture, rated at zero 
percent; residuals of malaria, rated at zero percent; and 
post-operative residuals of hemorrhoidectomy, rated at zero 
percent.  The combined rating evaluation for the service-
connected disability was 40 percent.  The combined disability 
rating for the appellant's service-connected disabilities was 
less than 70 percent, and there was not a single disability 
which was assigned a rating of at least 40 percent.  
Accordingly, the requirements for a total rating based upon 
unemployability were not met, in this instance, on the basis 
of the disability ratings in effect at that time.

However, a total service-connected disability rating based 
upon individual unemployability may be granted even though 
the disability rating does not reach the schedular criteria 
if the veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In this regard, the evidence of 
record at the time of the August 1984 rating decision showed 
that the appellant retired from his employment as a county 
construction inspector in May 1984.  He completed college, 
and received a Master of Arts in geography.  The appellant 
was also noted to hold an elected office as director of the 
county water district.  This office was noted to be a 
salaried position.  The appellant reported that this office 
was a "full time" position, and indicated that he worked 40 
hours per week in this capacity.  In conjunction with this 
office, the appellant attended scheduled meetings, noted to 
regularly occur twice each month.  While the appellant 
indicated that he retired from his construction inspector's 
position due to the severity of his physical disabilities, he 
indicated that his physical disability was not an impediment 
to his continued service in his elected public office.

Medical evidence showed that the appellant was under 
treatment for herniated nucleus pulposus of the cervical 
spine, hiatal hernia, diverticulosis, and chronic obstructive 
pulmonary disease.  Relative to these conditions, the record 
discloses that the appellant's disability of the cervical 
spine at the C2-3, and C5-6 levels, for which he under 
treatment, was sustained following trauma to the cervical 
spine due to an assault in 1982.  Further, it was documented 
that the appellant suffered a stroke in 1983, and experienced 
residual impairment of the right lower extremity associated 
with this event.  These medical reports further reflect the 
medical opinion that the appellant's level of daily 
functioning was limited.  However, service connection was not 
in effect for any of these disabling conditions.

In order to hold that the August 1984 rating decision was 
clearly and unmistakably erroneous, it must be concluded that 
the evidence of record at the time the decision was rendered 
was such that the only possible conclusion based upon the 
evidence was that the appellant was precluded from securing 
employment due to his service-connected physical 
disabilities.  Inasmuch as the evidence established that the 
appellant was treated for various non-service connected 
disorders which resulted in functional limitation, the 
appellant continued to hold a full time position as director 
of the water district.  Duties associated with this position 
apparently required his daily attention, and presence at 
regularly scheduled monthly meetings.  While not requiring 
the performance of physical labor, the appellant was able to 
perform duties of an administrative capacity and, by his own 
account, was not adversely affected in this regard by his 
multiple physical conditions.  Accordingly, it can not be 
said that the RO's denial of a total rating based upon 
individual unemployability constituted clear and unmistakable 
error.  

Thus, the Board concludes that the August 1984 rating 
decision was a permissible and appropriate exercise of rating 
judgment; the RO's findings were not totally without any 
support in the evidence on file at that time.  The appellant 
has not presented evidence of error of either fact or law 
which, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Under the relevant and controlling case 
law cited above, the appellant's allegations are therefore 
insufficient to give rise to a valid claim of clear and 
unmistakable error.  See Fugo v. Brown, 6 Vet. App. at 43.  
Accordingly, the August 1984 rating decision which denied a 
total rating based upon individual unemployability was not 
clearly and unmistakably erroneous.




II.  Effective Date

The Board now turns its attention to the issue of whether an 
effective earlier than September 15, 1994, is warranted for 
the award of a total rating based upon individual 
unemployability.

The appellant essentially maintains that he has been 
unemployable by reason of the severity of his service-
connected disabilities since 1984, when he was medically 
retired from his employment as a construction inspector or, 
alternatively, in June 1989, when his sleep apnea 
necessitated use of a continuous positive airway pressure 
device.

The record discloses that the schedular criteria for 
establishing entitlement to a total disability rating were 
met in November 1996, when the RO implemented the earlier 
(October 1996) Board decision which determined that an 
increased evaluation was warranted for the service-connected 
sleep apnea.  In connection with this rating action, the RO 
determined that the appellant's service as a public official 
represented marginal employment inasmuch as the position 
involved no physical labor.  The effective date of the award 
of the total rating based upon unemployability was the date 
of receipt of the informal claim, September 15, 1994.

The effective date of an award of an increase in disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred and 
the claim is received within one year of such date, 
otherwise, date of receipt of the claim or date entitlement.  
38 U.S.C.A. § 5110(a)(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  The provisions of 38 U.S.C. § 5110(b)(2) and 
38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase), they are not applicable where 
the claim precedes the increase in disability.  Harper v. 
Brown, 10 Vet. App. 125 (1997).  In the latter case, the 
effective date is the date of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1).


Pursuant to the provisions of 38 C.F.R. § 3.155, any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  A review of 
the record discloses that correspondence was received from 
the appellant in 1985, 1989, and 1992 which indicated his 
belief that he was rendered unemployable due to the severity 
of his disabilities.  These communications, then constituted 
informal claims for a total rating due to unemployability. 
See Quarles v. Derwinski, 3 Vet. App. 129 (1992); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

As noted above, the appellant contends that he should be 
assigned a total rating based on unemployability from 1984, 
when he retired from his employment as a construction 
inspector.  However, the RO's final rating decision dated in 
August 1984, would preclude the grant of a total rating prior 
to the date of that decision.  See Smith v. West, 11 Vet. 
App. 134, 138 (1998); Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).

The question then, is whether the appellant is entitled to an 
effective date for the award of the total rating after August 
1984 but before September 15, 1994.  Under the provisions of 
38 U.S.C.A. § 5110, the question to be addressed is whether 
or not the evidence demonstrates that the appellant's 
unemployability due to service-connected disabilities was 
ascertainable prior to September 1994.  In this regard, the 
record reflects that prior to September 1994, the disability 
rating requirements for a total rating based upon disability 
were not met.  The combined rating evaluation for his 
service-connected disabilities was no higher than 50 percent.  
The record is replete with medical evidence of treatment 
throughout this period for the appellant's non-service 
connected disability of the cervical spine, and sleep apnea.  
However, these treatment reports do not establish that the 
appellant's myriad physical conditions for which service 
connection was established rendered him unable to work.  
Moreover, in this case, the Board notes that until 1995, when 
he was defeated in the local election, the appellant 
continued to serve in his capacity as director of the water 
district, further evincing the appellant's ability to perform 
sedentary employment.

With respect to the service-connected sleep apnea, however, 
the Board notes that an April 1991 private medical statement 
indicated that the appellant suffered from obstructive sleep 
apnea with a respiratory disturbance, evaluated at 31.0.  The 
appellant was placed on a CPAP device.  The physician noted 
that there had been considerable improvement in the 
appellant's condition with use of the CPAP, but indicated 
that he would require continued use of the device to control 
his symptoms.  The physician indicated that use of the CPAP 
could not be discontinued, and noted that the appellant would 
"most probably" suffer from obstructive sleep apnea for the 
remainder of his life.  Thus, the physician indicated that, 
based upon the schedular criteria of diagnostic code 8911, 
the appellant was "totally disabled" due to this condition.  
In its October 1996 decision, the Board found that an 
increased evaluation from 10 percent to 50 percent was 
warranted, based upon the appellant's required use of the 
CPAP device to maintain his breathing.  However, it was the 
Board's determination that a total (100 percent schedular) 
rating was not warranted for this disability, because the 
appellant demonstrated neither chronic respiratory failure 
accompanied by carbon dioxide retention nor cor pulmonale.  
It was further noted that a tracheostomy was not shown to be 
necessary in this case.  The Board did not reach the question 
of entitlement to a total rating based upon individual 
unemployability at that time.

The Board is unable to find any evidence, following a careful 
and considered review of the evidence of record, that during 
the period from 1984 to 1994, that the appellant's service-
connected disabilities rendered him incapable of employment.  
While the evidence of record clearly demonstrates that the 
appellant's service-connected disabilities were manifested by 
troubling symptomatology, he was not shown to be unable to 
perform some form of sedentary work.  Indeed, the appellant 
continued to serve in his capacity as director of the water 
district while concurrently utilizing the CPAP device due to 
his sleep apnea, which was clearly his most disabling 
condition at that time.  Under those circumstances, the Board 
concludes that entitlement to a total rating based upon 
unemployability did not arise until after the date of the 
purported claim.  The effective date would be controlled by 
38 C.F.R. § 3.400(o)(1), and would be the date entitlement 
arose, no earlier than September 15, 1994.

The appellant has argued that had more sophisticated 
diagnostic measures been available, the severity of 
symptomatology related to his sleep apnea would have been 
accurately assessed and established his entitlement to a 
higher rating evaluation.  Similarly, the appellant contends 
that had his disability of the cervical spine been thoroughly 
evaluated, pathology involving the C2-3 and C5-6 levels would 
have been discovered to be part of the original injury to the 
cervical spine in service and, thus, provide an adequate 
basis for an increased rating evaluation.  In support of 
these contentions, the appellant has insistently contended 
that his more recent evidentiary submissions bear out these 
facts.  The Board notes, however, that the focus of its 
inquiry in this instance, is when was it factually 
ascertainable that an increase in disability resulting in 
individual unemployability was first shown based upon the 
evidence of record. 

Accordingly, the Board finds that it was not factually 
ascertainable prior to September 15, 1994, that the service 
connected disabilities rendered the appellant unemployable. 
38 C.F.R. § 3.400(o).



ORDER

A legally meritorious claim not having been presented, the 
claim of clear and unmistakable error in the August 1984 
rating decision, which denied service connection for a 
herniated disc at C2-3 and C5-6, is denied.

An unappealed rating decision of August 1984, which denied 
entitlement to a total rating based on individual 
unemployability, did not contain clear and unmistakable 
error, and thus the appeal is denied.

An effective date prior to September 15, 1994, for an award 
of a total rating based upon individual unemployability is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

